Citation Nr: 0527326	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  04-16 424A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
educational benefits under Chapter 35, Title 38, United 
States Code, currently calculated as $1,446.34, to include 
the validity of the debt.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from July 1961 to January 
1969.  The appellant is his surviving spouse.  In an August 
2000 rating decision the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina 
(Winston-Salem RO) awarded the veteran's widow, the 
appellant, service connection for the cause of the veteran's 
death and eligibility to Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, with a 
delimiting date of September 11, 2010.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (Atlanta RO).  Later, the appeal was 
transferred to the Winston-Salem RO.

In a May 2004 VA Form 9, the appellant requested a hearing on 
appeal before a Veterans Law Judge at the RO (Travel Board 
hearing).  She failed to appear for a Travel Board hearing 
scheduled in November 2004.  As the appellant has neither 
submitted good cause for failure to appear nor requested to 
reschedule the hearing, the request for a hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2004). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

Before a decision can be made on whether the appellant is 
entitled to a waiver of recovery of the assessed overpayment, 
it must be determined whether or not the overpayment was 
properly calculated.  See Schaper v. Derwinski, 1 Vet. App. 
430, 434 (1991).  In general, waiver determinations, which do 
not involve fraud, misrepresentation, or bad faith by the 
claimant, should be waived only when it is shown that the 
recovery would be against the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§ 1.963 (2004).  The Board emphasizes that waiver decisions 
are based upon the evidence of record, which, in essence, 
places the burden of proof upon the claimants.  See 38 C.F.R. 
§ 1.966 (2004).

Preliminary review of the evidentiary record in this case 
indicates that the overpayment in issue resulted from a 
retroactive adjustment to the appellant's educational 
benefits under Chapter 35, Title 38, United States Code.  On 
June 7, 2001, VA received an enrollment certification from 
Lenoir Community College and educational benefits were 
awarded for enrollment at the full-time rate (12 credit 
hours) for the Fall 2001 term, from August 15, 2001 through 
December 14, 2001, and at the full-time rate (12 credit 
hours) for the Spring 2002 term, from January 7, 2002 to May 
13, 2002.  In June 2002, the RO received a change in 
enrollment certification from the school showing that the 
claimant's hours were reduced from 12 to 11 for both the Fall 
2001 and Spring 2002 terms, effective the first day of each 
term.  Apparently, retroactive adjustment to the appellant's 
benefits resulted in an overpayment of $1,446.34.

Supposedly, in September 2002, the appellant submitted a 
request for waiver of the overpayment; however, her actual 
waiver request is not part of the record.  In a March 2003 
statement, the appellant indicated that the overpayment was 
not her fault; and that she had turned in all the proper 
paperwork to the VA representative at Lenoir Community 
College, namely the number of classes and the hours that she 
had registered for, and was presently taking.  She added 
that, on March 1, 2003, she had received her VA educational 
allowance check in the amount of $511.00; that she called the 
Atlanta RO the next business day and was told that she was 
only registered at the three-quarters time rate; that the 
same day she left a telephone message with the VA 
representative at Lenoir Community College; and that the 
following day the VA representative at Lenoir Community 
College apologized for the stress that she had caused the 
appellant, indicating that she had sent in the proper 
paperwork to certify that the appellant was a full-time 
student.

In April 2003, the Committee denied the waiver, finding that 
she was at fault in the creation of the debt, that the 
collection of the debt would neither be against equity and 
good conscience nor defeat the purpose of the benefit, and 
that retention of the benefits could be seen as unjust 
enrichment.  In a July 2003 notice of disagreement, the 
appellant indicated that she could pay around $75.00 per 
month and enclosed a check for that amount.  In a VA Form 9 
dated May 10, 2004, the claimant stated that she thought VA 
had decided her case incorrectly, indicating that she did not 
certify herself, that the certification came from the Lenoir 
Community College's Education Officer.

The Board notes that the appellant has made statements that 
may be construed as raising the issue of the validity of the 
assessed overpayment.  She maintains that the overpayment was 
the result of administrative error on the part of the VA 
representative at the community college.  The appellant, in 
essence, disputes the validity of the debt.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when the validity of the debt is challenged, a threshold 
determination must be made on that question prior to a 
decision on the waiver of indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute 
the amount or existence of a debt, which is a right that may 
be exercised separately from a request for waiver or at the 
same time.  See 38 C.F.R. 
§ 1.911(c)(1) (2004); see also VAOPGCPREC 6-98.  The 
propriety and amount of the overpayment at issue are matters 
that are integral to a waiver determination.  See Schaper, 1 
Vet. App. at 434.  As such, the Board believes that further 
action by the Committee to determine whether the creation of 
the debt at issue was proper and, if so, the correct amount 
is needed prior to further appellate consideration.  Thus, 
the Board finds that additional development is necessary 
before the Board may proceed with further appellate review.  

Review of the evidentiary record indicates that some, if not 
all, of the assessed indebtedness in question may have been 
recouped.  Nevertheless, in accordance with Franklin v. 
Brown, 5 Vet. App. 190 (1993), the Board must consider the 
entire amount calculated, plus interest.  Moreover, there is 
no audit in the record showing how the debt was calculated 
nor indicating the amount of any repayments.  Consequently, 
if the debt is determined to be valid, the appellant should 
be asked to submit an updated financial status report (FSR); 
she submitted a FSR in April 2003.  The Board reminds the 
appellant that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board also notes that there is no copy of the letter from 
the VA Debt Management Center (DMC) informing the appellant 
of the amount of her indebtedness.  On remand, the RO must 
obtain copies of all available records related to the matter 
on appeal to include a copy of the DMC letter notifying the 
appellant of the amount of the overpayment(s) incurred and 
her right to request a waiver, a copy of her waiver request, 
and set forth a written paid and due audit of the appellant's 
educational benefits for the period of the overpayment.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should obtain, and associate 
with the record the appellant's 
educational file, copies of all available 
records related to the matter on appeal 
held by the VA Debt Management Center 
(DMC), to include a copy of any letter to 
the appellant notifying her of the amount 
of any overpayment incurred and her right 
to request a waiver(s) and her request 
for a waiver.  If the letter(s) of 
notification of indebtedness is not 
found, a certification from the DMC 
indicating the date of the demand 
letter(s), which contained the Notice of 
Rights, and when and where it was sent 
and whether it was returned as 
undeliverable should be obtained.  The RO 
should document its efforts to obtain 
these records.  

2.  The RO should set forth in the record 
a written paid and due audit of the 
appellant's educational assistance 
account for the period of the 
overpayment.  This audit should reflect, 
on a month-by-month basis, the amounts 
actually paid to the appellant, as well 
as the amounts properly due.  In 
addition, the audit should include the 
amount of the overpayment, if any, that 
may have been repaid by the appellant.  A 
copy of the written audit should be 
inserted into the claims file and another 
provided to the appellant.

3.  The Committee should then adjudicate 
the issue of whether the overpayment of 
the Chapter 35 educational benefits at 
issue was properly created, including 
consideration of whether the overpayment 
was due to sole VA administrative error, 
and the amount of any overpayment.  A 
comprehensive explanation of the 
Committee's reasons and bases for that 
decision should be prepared and 
incorporated into the claims folder, to 
include a discussion of any information 
obtained from the DMC and the appellant.  
If it is determined that any or all of 
the overpayment at issue was improperly 
created, award action should be taken to 
rectify the error.  In any case, the 
appellant and her representative should 
be informed of the decision made and 
should be allowed the requisite period of 
time for a response.

4.  Thereafter, if an overpayment is 
found to have been properly created, the 
appellant should be allowed an 
opportunity to submit additional evidence 
pertinent to her request for waiver of 
recovery of the assessed overpayment, 
including a complete financial status 
report, citing all current income, 
expenses, and assets.

5.  After the actions requested above 
have been completed, the Committee should 
review the record and reconsider the 
appellant's request for waiver pursuant 
to the principals of equity and good 
conscience.  A formal, written record of 
the Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and placed 
in the claims file.  A supplemental 
statement of the case is not the 
appropriate means for accomplishing this 
task, under proper appellate guidelines.

6.  If the Committee's determination 
remains unfavorable to the appellant, she 
and her representative should be 
furnished a supplemental statement of the 
case which specifically addresses the 
issue of creation of the overpayment and 
which contains a recitation of the 
pertinent law and regulations governing 
the issue of proper creation, including 
38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. 
§ 1.965(a) (2004).  This document should 
further reflect detailed reasons and 
bases for the decision reached.  

When the above development has been completed, the appellant 
should be afforded the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

